DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 01/03/2022. Amendments received on 01/03/2022 have been entered. Claims 1-6, 8, 10, 11, 16-17 and 21 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 11, 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US Pub 2016/0098871) in view of Gillen et al. (US Pub .
As of claims 1 and 5, Oz discloses an authentication information issuance apparatus (via a cloud based system configured to transmit rolling security code to a universal key fob/client device of the delivery person; see fig. 3A; also see paragraph [0062]) comprising circuitry configured to:
acquire package information for identifying a package (via cloud based system receiving Tracking number of the package; see paragraph [0054]); and 
issue first authentication information for unlocking a vehicle to a first mobile terminal after the package information is acquired from the first mobile terminal and based on a request from the first mobile terminal (see paragraph [0057], “In an example, the package delivery person uses the delivery application in their client device to send the Tracking Number and the first virtual key in a message to the cloud based system for secure access cloud system in order to obtain the target vehicle's information including its current location information. The cloud based system for secure access cloud system responds to the delivery application in the universal key fob of the delivery person, supplying the target vehicle's GPS location information” and paragraph [0062], The cloud based system for secure access generates the next rolling security code and provides the next rolling security code to the universal key fob (client device) of the delivery person. The universal key fob of the delivery person can transmit the code to the vehicle and unlock the vehicle”
With regards to limitation issue,

(ii) only on a designated date at a designated time (OZ discloses that the first virtual key (this key is used for secure communication between the cloud system and the service provider) can be made unique in space and time such that it is only valid in a specific window of time and in a specific location of space. For example, the first virtual key can be active only between noon and 4 p.m. on a specific day and if the package delivery vehicle is located in specific location of a city (see paraqgrpah [0098]));
So the claimed invention differs from OZ in that the first delivery attempt is made at a delivery destination (for face-to-face) delivery and if user is not available then the request is made for the authentication information. Further note that the request for key (rolling code) of the target vehicle can be made after the delivery at a user’s home or original destination is unsuccessful and the system will perform in the same manner.
In order to further support Gillen discloses a delivery system wherien the item may be initially delivered to the original destination address. If the customer is not present at that location, the Mobile Delivery service may be automatically initiated (based on previous authorization from the customer; see paragraph [0069]-[0071]).

From the teaching of Oz and Gillen it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a mobile device by a couriers to request mobile delivery to a vehicle and receives a code from the carrier server to unlock the vehicle.
With regards to limitations of issuing authentication information only on a designated date at a designated time, OZ discloses that in another example and to tighten the security, the first virtual key (this key is used for secure communication between the cloud system and the service provider) can be made unique in space and time such that it is only valid in a specific window of time and in a specific location of space. For example, the first virtual key can be active only between noon and 4 p.m. on a specific day and if the package delivery vehicle is located is specific location of a city (see paraqgrpah [0098]). 
Further it is common practice in access control, to issue access key on a designated date and time, Robfogel discloses an access control system, wherien a server sends an access code to a user’s mobile device 200 by checking the user’s check-in date and time (see paragraphs [0062] and [0069]).
From the teaching of Robfogel it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of OZ and Gillen to include the function of issuing key only on a designated ate and time as taught by Robfogel in order to allow a user to schedule deliveries at their chosen time period.

Beaurepaire discloses a delivery system wherein items are delivered to vehicles (see abstract). Beaurepaire further discloses that a configuration platform 109 selects a vehicle, from among a plurality of vehicles, based on one or more characteristics of the item, wherien the characteristics comprise a size and weight of the item (see paragraph [0048] and [0050]).
From the teaching of Beaurepaire it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Oz, Gillen and Robfogel to include the function of selecting vehicle based on the package size as taught by Beaurepaire in order to make sure that the time may indeed by delivered to the vehicle.
As of claim 2, combination of OZ, Gillen, Robfogel and Beaurepaire discloses all the limitations of the claimed invention as mentioned in claim 1 above, Oz further discloses that circuitry is configured to: acquire availability information in which the package information for identifying the package and information about availability of the vehicle are associated with each other (via cloud based system receiving a confirmation from the user to ensure that the user did in fact elect to have package delivered to their vehicle; see paragraph [0055]); and 
issue the first authentication information when the availability information acquired by the acquisition unit indicates that use of the vehicle is permitted (via cloud 
As of claim 3, Oz discloses that the circuitry is configured to further acquire information about a second mobile terminal carried by a consignee of the package and the acquisition unit is configured to acquire the availability information from the consignee via the second mobile terminal when there is a request from the first mobile22TSN201707259US TFN170706-USterminal (see paragraph [0055], “The cloud based system for secure access cloud system sends a first notification to the user (consignee) on either the mobile application or the desktop application of their client device and confirms with the user their desire to have a package shipped to their vehicle with the Tracking Number and VIN for the package delivery”, since the cloud based system transmits notification to the client device  and receive information from the client device it will have to receive information about the client device first in order to transmit and receive information; see paragraphs [0055], [0064] and [0075]). 
As of claim 4, Oz discloses that the circuitry is configured to acquire, from the first mobile terminal, a slip number of the package as the package information for identifying the package, when a request is acquired from the first mobile terminal (see paragraph [0057], “In an example, the package delivery person uses the delivery application in their client device to send the Tracking Number (slip number) and the first virtual key in a message to the cloud based system for secure access cloud system in order to obtain the target vehicle's information including its current location information”).  

a vehicle configured to store a package (via target vehicle 252; see fig. 3); and 
an authentication information issuance apparatus (via cloud based system; see fig. 3A), wherein the vehicle includes circuitry configured to:
receive, from a first mobile terminal, authentication information for unlocking a door of the vehicle (via remote keyless entry module of the target vehicle receiving rolling security code from a universal key fob/client device of a delivery person; see paragraphs [0021] and [0062]) , and 
unlock the door based on the authentication information (via the target vehicle unlocking the doors upon authenticating the a universal key fob/client device of a delivery person , hence comprising an unlocking unit; see paragraph [004] and [0036]). 
As of claim 8, Gillen discloses that the circuitry is configured to store information indicating whether the vehicle is available only in a case where the package cannot be delivered by an alternate face-to-face delivery method (in the system of Gillen the item may be initially delivered to the original destination address. If the customer is not present at that location, the Mobile Delivery service is initiated; see paragraph [0069]). 
As of claims 10 and 11, combination of OZ, Gillen, Robfogel and Beaurepaire discloses all the limitations of the claimed invention as mentioned in claim 6 above, Gillen further discloses that the circuitry is configured to issue the authentication information when the search reveals that there is the vehicle to which the package is delivered and the information indicating whether the vehicle is available indicates that 
As of claim 16, Gillen discloses that when the search reveals that there is not the vehicle to which the package is delivered, the circuitry is configured to: send a request to a second mobile terminal carried by a consignee of the package for availability information of an available vehicle (via disclosing that if the customer is not present at the location of the first delivery, staring mobile delivery process, and sending a notification to the user in the mobile delivery process to inquire about alternate delivery location; see paragraph [0069]-[0071), and issue authentication information for unlocking the available vehicle to the first mobile terminal (in the system of Gillen when the courier is unsuccessful in delivering the time to the primary location, the courier server 104 searches if the item can be delivered to a vehicle and when the search reveals that the item is deliverable to the vehicle the courier is rerouted and provided with a code to unlock the vehicle (see paragraphs [0069] and [0087]-0088]).  
As of claim 17, Gillen discloses that the vehicle is a vehicle (via shipping item to a vehicle; see paragraph [0087]). 
As of claim 21, OZ discloses that the recipient (consignee) provides a VIN number of the vehicle which is used to issue key (security/rolling code) to the delivery driver (see paragraphs [0051] and [0056]).

So in combination, the recipient could enter the vehicle number (as taught by OZ) at the time of the rerouting (as taught by Gillen). The result would have been obvious and would allow the recipient to use vehicle delivery method and provide vehicle information at the time of delivery rather than providing it in advance.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection because the amended limitations were not previously presented in any of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kulkarni et al. (US Pub 2018/0137454) discloses a delivery system wherein a vehicle is selected based on parcel size and the vehicle capacity (see paragraph [0132]).
Parks, JR. et al. (US Pub 2019/0149952) discloses a delivery system wherein a vehicle is selected based on parcel size and the vehicle size capacity (see paragraph [0038]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NABIL H SYED/Primary Examiner, Art Unit 2683